Citation Nr: 1037539	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  05-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2010 Order, the Court endorsed a May 
2010 joint motion for remand, vacated the February 2009 Board 
decision that denied entitlement to service connection for a 
bilateral sensorineural hearing loss disability and tinnitus, and 
remanded the matter for compliance with the instructions in the 
joint motion.
 
This case was previously before the Board on appeal from a 
November 2002 rating decision by the RO in Muskogee, Oklahoma.  
The Board remanded the case for additional development in 
September 2007.  Thereafter, in a February 2009 decision, the 
Board denied entitlement to service connection for a bilateral 
sensorineural hearing loss disability and tinnitus.  

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  A 
transcript of that proceeding has been associated with the claims 
file.

Subsequent to the issuance of the October 2008 supplemental 
statement of the case (SSOC), the Veteran submitted additional 
evidence which has not been considered by the RO.  The Veteran 
has waived RO consideration of that evidence in an August 2010 
submission.  As such, the Board may consider the appeal.  38 
C.F.R. § 20.1304 (2009).




FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that 
the Veteran's bilateral sensorineural hearing loss disability had 
its onset in service, manifested within one year of service 
separation, or is otherwise related to his active military 
service.  

2. The preponderance of the evidence is against a finding that 
the Veteran's tinnitus had its onset in service or is otherwise 
related to his active military service.  


CONCLUSIONS OF LAW

1. The Veteran's bilateral sensorineural hearing loss disability 
was not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).

2. The Veteran's tinnitus was not incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claims, letters dated in September 2002, August 2003 and 
September 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  These 
letters advised the Veteran of the information necessary to 
substantiate the claims, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
The Veteran was informed of the specific types of evidence he 
could submit, which would be pertinent to his claims, and advised 
to send any medical treatment records that he had.  He was also 
told that it was still his responsibility to support the claims 
with appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
any event, it is noted that the Veteran was given proper notice 
in June 2007 and September 2007 letters and was given ample 
opportunity to respond.  Subsequent to the issuance of these 
letters, the Veteran's claims were readjudicated in an October 
2008 Supplemental Statement of the Case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been associated with the record.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
afforded a VA examination in September 2008 to obtain an opinion 
as to whether his hearing loss and tinnitus can be directly 
attributed to service.  Further examination or opinion is not 
needed on these claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions may 
be associated with the Veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he has a bilateral hearing loss 
disability and tinnitus as a result of in-service noise exposure.  
For the following reasons, the Board concludes that service 
connection is not warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of 
the nervous system, such as sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must generally be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For VA purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

The Veteran has submitted private medical evidence from S.M. 
Brownlee, M.D., which contains numerous audiograms dated from 
December 1989 to July 1994, and July 2010.  He has also submitted 
a November 2002 audiogram from Clear-Tone Hearing Aid 
Laboratories, Inc.  Although these audiograms show pure tone 
thresholds exhibited by the Veteran depicted by graph and not 
interpreted in decibels for each frequency depicted in the 
audiogram, the Board observes that these audiograms are 
nevertheless indicative of progressive sensorineural hearing 
loss.  Indeed, the most recent records from Dr. Brownlee, dated 
in July 2010, note the Veteran as having severe sensorineural 
hearing loss in the right ear and mild to profound mixed hearing 
loss in the left ear, and report speech discrimination scores of 
92 percent in the right ear and 76 percent in the left ear.  

The Veteran was afforded a VA audiological examination in 
September 2008 to assess the current nature and etiology of his 
bilateral hearing loss.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
70
LEFT
25
25
30
80
100

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  An 
analysis of these audiometric results yields the finding that the 
Veteran meets the regulatory criteria for a bilateral hearing 
loss disability.  See 38 C.F.R. § 3.385.  

With regard to tinnitus, the treatment records from Dr. Brownlee 
show that in September 1989 the Veteran reported having ringing 
in his ears for the past five years.  Additionally, records dated 
in March 1992, April 1994 and July 2010 note the Veteran as 
having tinnitus.  The September 2008 VA examination report 
likewise shows that the Veteran has tinnitus.  In this regard, 
the Board finds that there is evidence of a current diagnosis of 
tinnitus.  

As the evidence demonstrates the existence of current 
disabilities of bilateral hearing loss and tinnitus, the Board 
must now determine whether there is evidence of in-service 
incurrence or aggravation of a disease or injury.  

The Board has reviewed the Veteran's service treatment records 
and finds them to be negative for complaints, diagnosis or 
treatment of hearing loss or tinnitus.  Although the records 
reflect isolated instances of treatment for external otitis in 
May 1968 and an earache in March 1969, the Board finds no 
subsequent examination or treatment for these conditions, to 
include at discharge.  Significantly, the Veteran's November 1970 
separation examination report shows his ears to be normal at 
discharge.  Results of an audiological test performed at this 
examination revealed hearing within normal limits.  See 38 C.F.R. 
§ 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  It is 
further noted that the record contains no evidence of hearing 
loss within one year of service separation.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Notwithstanding the foregoing, the Veteran maintains that he 
suffered acoustic trauma while working on the flight deck in 
service.  See Travel Board hearing transcript, June 2007.  While 
his DD Form 214 does not identify his military occupational 
specialty, his other personnel records indicate that he completed 
an Aviation Boatswain's Mate "H" (Handlers) training course and 
reflect that his pay grade corresponded with that of Aviation 
Boatswain's Mates, Handlers.  In this regard, the Board finds the 
Veteran's contentions regarding exposure to aircraft noise in 
service to be consistent with the evidence in his service 
records.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  His 
lay statements are therefore accepted as credible evidence of in-
service noise exposure.  

The Board will now determine whether there is evidence of a nexus 
between the Veteran's in-service noise exposure and his current 
disabilities.  See Hickson, supra.  An October 2002 statement 
from Dr. Brownlee indicates that the Veteran initially presented 
in September 1989 with significant problems from longstanding 
infections in his ear with the resultant formation of 
cholesteatoma.  It was explained that his symptoms had been 
present for several years, but had not been diagnosed prior to 
that time.  Dr. Brownlee stated that the Veteran had since 
undergone multiple surgeries, as documented in the treatment 
records.  

As noted above, a VA audiological examination was performed in 
September 2008 to determine the etiology of the Veteran's hearing 
loss and tinnitus.  The Board notes that the examiner reviewed 
the Veteran's claims file, including medical records, prior to 
rendering his conclusion.  In this regard, the Board finds the 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  At the examination, the Veteran 
reported a post-service occupational history of working in 
manufacturing for one year and 25 years as a police officer with 
hearing protection worn during noise exposure.  He denied a 
history of recreational noise exposure.  The Veteran also 
reported that his constant bilateral tinnitus had been present 
for over 30 years.  The audiologist gave the opinion that it was 
unlikely that the Veteran's hearing loss or tinnitus was a result 
of military service.  The audiologist explained that although the 
Veteran was treated once for external otitis and once for an 
unknown ear problem during service, neither episode required 
follow up visits.  He further explained that both entrance and 
exit examinations showed normal hearing.  

Treatment records from Dr. Brownlee show that the Veteran was 
seen in July 2010 with complaints of ear symptoms.  On physical 
evaluation, it was noted that the right tympanic membrane was 
adhesed to the incus and that the Veteran had a left canal wall 
down mastoidectomy; there was no evidence of recurrent 
cholesteatoma, and the mastoid cavity itself was dry and clean.  
Results of the audiogram revealed a bilateral sensorineural 
hearing loss.  Dr. Brownlee compared these results to the 
audiometric evaluation noted in the Veteran's VA appeals letter 
and found it to be essentially similar to VA's findings.  
Although the Veteran believed that his sensorineural hearing loss 
and tinnitus had been present since service, Dr. Brownlee was 
unable to state with certainty from his history and from the 
audiometric evaluation that the hearing loss was not at least in 
part related to history of previous noise exposure.  

The Board has weighed the medical evidence and finds the 
audiological opinion reflected in the September 2009 audiological 
examination report to be more probative than the July 2010 
treatment record from Dr. Brownlee.  Although Dr. Brownlee 
acknowledges that the Veteran's hearing loss could be related to 
his history of in-service noise exposure, the VA opinion 
essentially rules out a relationship between hearing loss and 
tinnitus and anything of service origin.  The Board notes that 
the VA examination report reflects findings made by the 
audiologist following a review of the claims file, to include 
service treatment records, and a comprehensive audiological 
evaluation of the Veteran; the Veteran's complaints, history of 
noise exposure, and medical history were considered, and the 
opinion provided therein is supported by the other evidence of 
record.  The Board is mindful that in-service noise exposure has 
been conceded and that the Veteran denies having had any 
significant post-service noise exposure.  However, his service 
treatment records to include a November 1970 separation 
examination report do not reflect any complaints of hearing loss 
or tinnitus in service, and there is no indication of treatment 
for hearing loss within a year of service separation.  Taking 
into account all of the relevant evidence of record, the Board 
finds that service connection for bilateral hearing loss and 
tinnitus is not warranted.  

The Board has considered the Veteran's self-reported continuity 
of symptomatology of hearing loss and tinnitus dating back to his 
service, and the fact that tinnitus is a disability that lends 
itself to lay observation.  See Charles v. Principi, 16 Vet. App. 
370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, the Board must also consider the fact that the 
Veteran is recalling events that occurred decades ago, and that 
service treatment records are completely silent concerning any 
complaints of hearing trouble or ringing in the ears.   Indeed, 
the earliest documented evidence of hearing loss or tinnitus is 
in 1989, nearly two decades after his period of service had 
ended.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.).  In this 
regard, the VA audiologist considered the Veteran's complaints 
along with the other evidence of record and concluded that that 
his hearing loss and tinnitus were not a result of noise exposure 
in service.  Therefore, while the Veteran's statements regarding 
continuity are within his competence to make, and are of some 
probative value, the Board ultimately places more probative 
weight on the opinion of the competent VA audiologist, as his 
findings appear consistent with and are supported by the evidence 
of record.

Furthermore, while the Board is mindful of the Veteran's 
statements and his June 2007 Travel Board hearing testimony 
regarding the etiology of his current disabilities, the Board 
finds that his assertions alone cannot be dispositive of the 
issue.  The Board does not doubt the sincerity of the Veteran's 
belief that his hearing loss and tinnitus are attributable to his 
noise exposure in service; however, the evidence of record 
contains some inconsistencies that diminish the probative value 
of his lay statements.  Notably, the Veteran testified at his 
June 2007 Travel Board hearing and reported at his September 2008 
audiological examination that he has had tinnitus since service 
or shortly thereafter.  However, when he was initially seen by 
Dr. Greenlee in September 1989, he reported at the time that the 
ringing in his ears had been present for the past five years.  In 
this regard, given the aforementioned discrepancies, the Board 
finds the Veteran's statements concerning the etiology of his 
current disabilities and continuity of symptomatology to be not 
credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.).  

Finally, to the extent the Veteran has suggested that his hearing 
loss and tinnitus might be attributable to the his treatment for 
external otitis in service, the Board notes that there is no 
competent evidence of record showing that his current 
disabilities are a result of such treatment or a result of his 
post-service left cholesteatoma, which was performed in the 
1980s.  Indeed, the September 2008 examination report explains 
that although the Veteran was treated once for external otitis 
and once for an unknown ear problem during service, neither 
episode required follow up visits.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claims for service connection for a 
bilateral hearing loss disability and tinnitus.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral sensorineural 
hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


